Exhibit 10.28
Third Amendment to Consulting Agreement

    This Third Amendment to that certain Consulting Agreement entered into on
April 12, 2006 (as amended by the First Amendment effective May 1, 2008 and by
the Second Amendment effective May 1, 2009), between Robert L. Parker
(“Parker”), an individual who resides in Tulsa, Oklahoma, and Parker Drilling
Company, a Delaware corporation (the “Company”) is effective as of the 1st day
of May 2010 (the “Effective Date”).

     WHEREAS, the Company’s board of directors has determined that it is in the
best interests of the Company to extend the Consulting Agreement for one year
upon agreement to the terms set forth in this Third Amendment; and

    WHEREAS, Parker is willing to extend the Consulting Agreement for one year
in accordance with the terms contained in this Third Amendment;

     NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties hereby agree to amend the Consulting Agreement as follows:

  1.   Section 3 shall be amended to provide that the Consulting Term shall be
extended for one (1) year through April 30, 2011, subject to earlier termination
as provided in paragraph 2 below. As compensation for providing consulting
services, the Company shall pay Parker the amounts specified in paragraph 2
below from and after the Effective Date of this Third Amendment.     2.  
Section 5 shall be amended to provide that the only payments and benefits
payable to Parker, from and after the Effective Date of this Third Amendment
until the termination of the Consulting Term, shall be a consulting fee of
$10,000 per month, payable by the fifth (5th) calendar day of each month.     3.
  Section 27 shall be amended to reflect that notices to the Company shall be
sent to:

Parker Drilling Company
Attention: General Counsel
5 Greenway Plaza, Suite 100
Houston, Texas 77046

  4.   Except as specifically amended by this Third Amendment, all other terms
and conditions of the Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



Page 2
IN WITNESS WHEREOF, Parker and the Company have executed this Third Amendment to
be effective as of the date first written above.

                  PARKER DRILLING COMPANY       ROBERT L. PARKER    
 
               
By:
  /s/ David Mannon       /s/ Robert L. Parker    
 
                David Mannon       Robert L. Parker     President and Chief
Executive Officer            

Parker Drilling | Third Amendment to Consulting Agreement with Robert L. Parker

 